Citation Nr: 0323641	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  98-02 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a stab 
wound to the left shoulder blade.  

2.  Entitlement to service connection for residuals of a head 
injury.  

3.  Entitlement to a compensable initial rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from July 1969 to July 1971 
and from November 1972 to December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran service connection for residuals of a stab 
wound to the left shoulder and for residuals of a head 
injury.  He responded with a timely Notice of Disagreement, 
and subsequently perfected his appeal upon the filing of a 
timely substantive appeal.  These issues were originally 
presented to the Board in July 2000, at which time they were 
remanded for additional development.  They have now been 
returned to the Board.  

The Board observes that the veteran had previously perfected 
an appeal for entitlement to service connection for a 
psychiatric disability, claimed as bipolar disability.  
However, as was noted by the veteran's representative in the 
August 2003 Informal Hearing Presentation, the veteran was 
awarded service connection for another psychiatric 
disability, diagnosed as post traumatic stress disorder, by a 
March 2000 rating decision.  As this award of service 
connection for a psychiatric disability constitutes a full 
grant of the benefit sought on appeal, that issue is 
considered to be no longer before the Board.  

In its May 2003 rating decision awarding the veteran service 
connection for bilateral hearing loss, the RO granted a 
noncompensable initial rating for this disability.  His 
accredited representative subsequently expressed disagreement 
with this rating within a July 2003 written statement, 
placing this issue before the Board.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  The issue of entitlement to a 
compensable initial rating for bilateral hearing loss will be 
the subject of the remand to follow this decision.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Competent evidence of a current a scar of the left 
posterior chest wall resulting from an in-service stab wound 
is of record.  

3.  Competent evidence of a current scar of the right 
occipital region resulting from an in-service shrapnel wound 
is of record.  


CONCLUSIONS OF LAW

1.  A scar of the left posterior chest wall, residual of an 
injury, was incurred during service.  38 U.S.C.A. §§ 1110, 
1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).  

2.  A scar of the right occipital region, residual of an 
injury, was incurred during service.  38 U.S.C.A. §§ 1110, 
1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the Board's full grant 
of the benefits sought, no prejudice results to the veteran 
based on consideration of his appeals at this time.  

The veteran seeks service connection for residuals of a stab 
wound to the left shoulder, and for residuals of a head 
injury, claimed as resulting from a shrapnel wound.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2002).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran contends that he initially incurred these 
injuries of the head and left shoulder in Vietnam during his 
first period of military service from 1969 to 1971.  His 
service medical records contain no evidence of any injuries 
to the head or left shoulder; however, these records appear 
to be incomplete, as they do not contain his initial service 
entrance medical examination, among other records.  The RO 
attempted to obtain additional service medical records from 
alternative sources, but no additional records were 
available.  Nevertheless, the veteran's service personnel 
records reflect the award of the Combat Infantryman's Badge, 
the Air Medal, and the Bronze Star Medal, indicative of 
combat participation.  He is in receipt of service connection 
for residuals of a gunshot wound of the upper arm for which 
he was awarded the Purple Heart.  Generally, in the case of 
any veteran who served in combat, satisfactory lay or other 
evidence of an injury incurred in service shall be accepted 
as sufficient proof of service incurrence of the injury if 
the evidence is consistent with circumstances of service and 
notwithstanding that there is no official record of service 
incurrence of the injury.  38 U.S.C.A. § 1154 (West 2002).   

In the present case, the veteran has reported incurring a 
stab wound to the left shoulder and a shrapnel wound to the 
head during military service in Vietnam.  While the Board is 
generally not bound by lay assertions regarding medical 
matters, a layperson may nonetheless testify as to readily 
observable features or symptoms of injury or illness, such as 
a scarring of the skin.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Therefore, and in light of the veteran's combat 
service, the Board concedes that the veteran incurred a stab 
wound to the left shoulder and a shrapnel wound to the head 
during military service, notwithstanding the fact that such a 
disease is not reflected in the service medical records.  

On VA medical examination in January 1997, the veteran was 
observed to have well-healed scars of the left posterior 
chest wall and right occipital region.  These scars were 
without herniation, adherence, or keloid formation, and were 
not tender or painful on objective observation.  No 
limitation of the underlying regions was noted.  Status post 
superficial shrapnel wound to the right occipital region of 
the scalp, and status post superficial stab wound to the left 
posterior chest wall, both without current symptomatology, 
were diagnosed.  

After considering the totality of the record, the Board finds 
that the evidence supports the award of service connection 
for scarring of the left posterior chest wall and of the 
right occipital region.  The veteran has reported sustaining 
wounds of the head and left shoulder while serving under 
combat conditions in Vietnam, and scarring of these regions 
has been confirmed on objective VA examination.  No evidence 
contrary to the veteran's account is of record.  Therefore, 
service connection for a scar of the left posterior chest 
wall and for a scar of the right occipital region is 
warranted.  


ORDER

Entitlement to service connection for a scar of the left 
posterior chest wall is granted.  

Entitlement to service connection for a scar of the right 
occipital region is granted.  


REMAND

In a May 2003 rating decision, the veteran was awarded 
service connection, with a noncompensable initial rating, for 
bilateral hearing loss.  In a subsequent July 2003 written 
statement, the veteran's representative expressed 
disagreement with the initial rating assigned for his hearing 
loss.  Because the veteran's representative expressed 
disagreement with the initial rating within a year following 
the initial award of service connection and a noncompensable 
initial rating, his statement is accepted as a Notice of 
Disagreement by the Board.  See Shipwash v. Brown, 8 Vet. 
App. 218 (1995) (holding that the initial assignment of a 
disability rating following an award of service connection is 
part of the original veteran's benefits claim).  Accordingly, 
the Board concludes that because a timely Notice of 
Disagreement regarding this issue has been submitted, a 
remand is required in order for the RO to provide the veteran 
a Statement of the Case.  The U.S. Court of Appeals for 
Veterans Claims (hereinafter Court) held in Manlincon v. West 
[12 Vet. App. 238 (1999)], that, when a notice of 
disagreement has been timely filed, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
Statement of the Case.  See Manlincon v. West, 12 Vet. 
App. 238 (1999); see also 38 U.S.C.A. § 7105(d)(1) (West 
2002).  

The Board next notes that the veteran has appealed the 
initial rating assigned for his service-connected hearing 
loss.  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged ratings."  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In reconsidering the claim on 
appeal, the RO must weight the possibility of awarding a 
staged rating for the veteran's disability.  

In light of the above, this appeal is REMANDED for the 
following additional development:

The RO should issue a Statement of the 
Case regarding the issue of entitlement 
to a compensable initial rating for 
bilateral hearing loss.  In addition, the 
RO must review the claims file and ensure 
that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107, and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 with 
respect to this issue are fully 
satisfied.  The appellant and his 
representative are hereby notified that, 
following the receipt of the Statement of 
the Case concerning this issue, a timely 
substantive appeal must be filed if 
appellate review by the Board is desired.  
If and only if a timely substantive 
appeal is filed should this issue be 
returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action, other than as 
spelled out within this remand, until he is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

